Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the teachings of Gersdorff previously applied are the closest to the claimed invention, but do not suggest the combination of changing the flow rate of the process gas during the third time period.  While the process gas could be turned off during such a third period, there would be no motivation to do this in the process of Gersdorff as the third period necessarily includes the flow of the reactant.  The teachings of Pore (2017/0100743) are also of interest and teach a condensation reaction, but fall short of suggesting the claimed change of temperature and gas flow.  Further, while the control of routine process variables in some cases is obvious, to control both the flow rate and second heater (i.e. substrate) temperature in the manner claimed is non obvious without improper hindsight, particularly wherein the particular temperature control is effectively only suited for a condensation reaction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715